DETAILED ACTION
	This non-final rejection is responsive to communication filed August 3, 2018.  Claims 1-11 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the limitation “acquiring a similar negative sample from the user log based on a related search term of the each of the plurality of the search terms” it is unclear as to what “a similar negative sample” based on a related search term refers.  For example, is the similar negative sample similar to the random negative sample or the training negative sample?  Appropriate correction is required.  Claims 3-4 and 8-9 are rejected as being dependent upon rejected claims 2 and 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 5, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2018/0052928 A1) (‘Liu’).

With respect to claims 1, 6 and 11, Liu teaches a method for recalling for a search, comprising: 
acquiring a search term inputted by a user (paragraph 78); 
calculating a semantic vector of the search term using a pre-trained neural network model (paragraphs 74 and 78); and 
recalling, according to a pre-established index, target documents (publications) related to the semantic vector of the search term from candidate documents, the index being established based on the semantic vectors of the candidate documents (paragraphs 79-80), and the semantic vectors of the candidate documents being calculated using the pre-trained neural network model (paragraph 74).

With respect to claims 5 and 10, Liu teaches wherein the recalling, according to a pre-established index, target documents related to the semantic vector of the search term from candidate documents comprises: 
calculating similarities between the semantic vector of the search term and the semantic vectors of the candidate documents in the index (paragraphs 63, 76 and 111); and 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 13, 2021